Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,261,914. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 7 and 10 of the ‘914 patent recite a sliding member comprising a metallic substrate, a porous layer formed on the surface of the metallic substrate, and a sliding layer that covers the porous layer, wherein the porous layer is made of a metal or alloy, and the sliding layer is made of a lead-free resin composition, wherein the lead-free resin composition consists of a fluororesin, a carbon fiber, and two or more selected from various additives which can include a zinc compound and an iron oxide, and the total concentration of carbon fiber, zinc compound, and iron oxide, along with the other In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The sliding member of the ‘914 patent does not require any additional additives or fluororesins, as recited in claims 2, 5, and 10-11 of the current application. Claim 14 of the ‘914 patent further discloses a bearing comprising the sliding member, wherein the sliding layer is a cylindrical internal circumference and annular innermost layer, as recited in claims 16 and 18-20 of the current application. While the claims of the ‘914 patent do not disclose the inclusion of barium sulfate, it is noted that the barium sulfate of claim 3 and its dependent claims is an optional additive. Claims 3, 6, 9, and 17 are therefore met as well.
In light of the above, claims 1-12, 14, and 16-19 of the current application are rendered obvious by the claims of the ‘914 patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam (U.S. PG Pub. No. 2016/0319867).
In paragraph 45 and Figure 1 Adam discloses a bearing composite material comprising a metal substrate (backing), a porous sinter layer on the metal substrate, and a bearing material bonded to the porous layer. The porous layer can be made of bronze, which is a metal alloy meeting the limitations of the porous layer of claim 1. In paragraph 56 and Table 1 Adam discloses (examples 5-8, 14-15, and 21-22) that the bearing material can comprise polytetrafluoroethylene (PTFE), zinc sulfide, iron oxide, and barium sulfate, meeting the limitations of the lead-free resin composition of the sliding layer of claims 1-3, 5, 13, and 15, and where in the components are, individually and in total, present in amounts within the ranges recited in claims 1 and 6-11 for the cases where the carbon fiber is not present. Examples 21-22 further comprise aramid fibers, as recited in claims 1 and 4. Claims 1-11, 13, and 15 are therefore anticipated by Adam.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Kim (U.S. PG Pub. No. 2018/0355271).
The discussion of Adam in paragraph 6 above is incorporated here by reference. Adam discloses a plain bearing material comprising a sliding member comprising a sliding layer meeting the limitations of claim 15, but does not specifically disclose bearings having the configuration recited in claim 20.
Kim, in the abstract, discloses a cylindrical plain bearing to which a polymer sliding layer can be applied to the interior. Applying the porous layer and sliding layer of Adam to the interior surface of a cylindrical plain bearing, such as that disclosed by Kim, meets the limitations of claim 20, and would have been obvious to one of ordinary skill in the art since Kim discloses that cylindrical plain bearings can have a sliding layer applied to the interior.

Claims 1-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. PG Pub. No. 2015/0323007) in view of Braus (U.S. Pat. No. 4,847,135).
In paragraph 11 Sato discloses a half bearing comprising a porous layer formed on a surface of a metal surface, and a sliding layer covering the porous layer, as in the sliding member of claim 1. The porous layer is a Cu-Sn series alloy, meeting the limitations of the alloy composition of claim 1. The sliding layer is a resin material comprising a fluororesin (PTFE) and a carbon fiber, both as recited in claim 1. The sliding layer does not require any fluororesins other than PTFE, meeting the limitations of claims 9-11 for the cases where the other fluororesin is present in an amount of 0% 
Braus, in column 1 lines 14-18, discloses a sliding layer for sliding surface bearings, in which a polymeric matrix is bonded to a metallic surface. In column 2 lines 55-60 Braus discloses a matrix containing zinc sulfide, which is a zinc compound as recited in claim 1, and/or barium sulfate, as recited for the optional additive of claims 1 and 3. In column 3 lines 63-68 Braus discloses that the matrix can further include strength-increasing additives including carbon fibers, as in the sliding layer of Sato, as well as other additives recited for the optional additives of claims 1 and 4, and in column 3 lines 49-58 discloses that the polymeric matrix can be PTFE, also as in Sato. In column 2 lines 55-60 and column 3 lines 63-68 Braus discloses that the zinc sulfide and/or barium sulfate is present in 5 to 50% by volume and the strength-increasing additives are present in an amount of 5 to 40% by volume, leading to a total concentration of essential additive and optional additive encompassing the range recited in claim 1, and amounts of zinc compound and carbon fiber overlapping the ranges recited in claims 6-8 for the case where the iron oxide is not present. The sliding layers of Sato and Braus do not require any additional components and therefore meet the limitations of claim 2. The inclusion of the zinc sulfide and optionally the barium sulfate of Sato in the sliding layer of the bearing of Sato therefore meets the limitations 
It would have been obvious to one of ordinary skill in the art to include the zinc sulfide and optionally the barium sulfate of Sato in the sliding layer of the bearing of Sato, since Braus discloses in column 2 lines 60-66 that the inclusion of the zinc sulfide and/or barium sulfate improves the wear resistance of the sliding layer such that the service life is increased.

Claims 6-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Braus as applied to claims 1-12 and 16-19 above, and further in view of Adam (U.S. Pat. No. 6,162,767, “Adam ‘767”).
The discussion of Sato and Braus in paragraph 12 above is incorporated here by reference. Sato and Braus disclose a sliding member and bearing meeting the limitations of claim 1, but do not disclose the further inclusion of iron oxide in the sliding layer.
Adam ‘767, in column 2 lines 9-16, discloses the use of iron oxide, as recited in claim 14, as an additive in plastics overlays consisting predominantly of thermoplastic fluoropolymers on bearings. In column 3 lines 1-8 Adam ‘767 discloses that the plastics overlay comprises PTFE and can further comprise a metal sulfide, and that the iron oxide is present in an amount of 0.5 to 10% by volume, within the ranges recited in claims 6-8. The inclusion of the iron oxide of Adam ‘767 in the sliding layer of Sato and Braus meets the limitation of claims 6-8 for the case where the iron oxide is present, and also meets the limitations of claim 14.


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771